Disney, /., dissenting: Trust No. 1 did not authorize notice to the petitioner, not later than January 5, of income to be distributed. Nevertheless the trust has been treated the same as the others. I can find no reason to disregard this difference. If it is not disregarded, trust No. 1 is clearly seen to involve discretion in the fiduciary as.to distribution or accumulation of income, and, under section 162 (c) of the Internal Revenue Code, deduction could be allowed only of the amount “properly paid or credited during the year” to legatee, heir, or beneficiary. Nothing indicates such payment or credit during the taxable year. As to the other trusts, this is to me a case of not giving ordinary significance to plain language. I can not find the income here involved “payable” to the petitioner within the first 65 days of 1944 under section 162 (d) (3) (A) of the code within any common connotation of the term. The trustees decided that the amount was not payable until March 15, outside the 65-day limit. I would sustain the petitioner on the matter. Therefore, I respectfully dissent.